Citation Nr: 1009701	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-11 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability (to include posttraumatic stress disorder (PTSD), 
generalized anxiety disorder, depressive disorder, and 
adjustment disorder) currently rated 30 percent disabling.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for a cognitive/memory 
disability.

4.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  He received the Combat Medical Badge.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
a 30 percent rating for generalized anxiety disorder and 
denied entitlement to service connection for a sleep 
disorder, a cognitive disorder, and a lower back disability.

The Veteran testified before the undersigned at a January 
2010 videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

The issue of entitlement to service connection for a heart 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The Veteran's VA medical records, including October 2007 and 
February 2009 VA examination reports, reveal that he has 
reported experiencing lower back pain.  The Veteran also 
testified during the January 2010 hearing that he experienced 
lower back symptoms.

Furthermore, during the January 2010 hearing the Veteran 
testified that he injured his back in service when he fell 
jumping out of a helicopter in Vietnam while participating in 
an assault mission.  This injury is consistent with the 
circumstances of his combat service.  38 U.S.C.A. § 1154(b) 
(West 2002).  He also stated that his lower back problems 
continued since his Vietnam service.  Given these statements 
and the low threshold for finding a possible association 
between a current disability and service, the evidence 
indicates that the Veteran's lower back symptoms may be 
associated with his service. 

As there is evidence of a current lower back condition, an 
in-service back injury, and testimony as to continuity of 
symptomatology indicating that the Veteran's lower back 
condition may be related to the in-service back injury, VA's 
duty to obtain an examination as to the nature and etiology 
of the Veteran's lower back condition is triggered.  Such an 
examination is needed to determine whether he has a current 
lower back disability and to obtain a competent medical 
opinion as to the relationship of any such disability to the 
in-service back injury.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's 
duty to assist includes a duty to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 C.F.R.  
§ 3.159(c)(4).  
 
During the January 2010 hearing, the Veteran testified that 
he had attended mental health counseling sessions at the VA 
outpatient clinic in Allentown, Pennsylvania until December 
2008.  These VA treatment records have not yet been obtained. 
Because VA is on notice that there are additional VA records 
that may be applicable to the Veteran's claim and because 
these records may be relevant to the claims for service 
connection for sleep disability, cognitive/memory disability, 
and an increased rating for the psychiatric disability.  VA 
is obligated to seek these records. 38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran also testified that he was receiving relevant 
private treatment.  The record was held open for 30 days so 
that he could obtain and submit records of this treatment.  
No records were received.  The RO had previously sent the 
Veteran letters throughout the pendency of the appeal, which 
informed the Veteran generally that if he had evidence that 
he had not previously submitted, concerning the level of his 
disabilities he should submit it or tell them about it.  VA, 
however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, VA has 
not provided the Veteran with a release to obtain the records 
in accordance with 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment from the VA outpatient clinic 
in Allentown, Pennsylvania. 

2.  Ask the Veteran to complete necessary 
releases to obtain records of the private 
treatment he reported at the January 2010 
hearing.

3.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
nature and etiology of any current lower 
back disability.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current lower back disability is related 
to the Veteran's in-service back injury 
or any other disease or injury in 
service. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report an in-service back 
injury, his symptoms and history, and 
that his reports of injuries in combat 
are presumed to have occurred.  His 
reports must be considered in formulating 
any opinions.

4.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
requested in this remand.

5.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



